DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claims 17-20 are objected to because of the following informalities:
In each of claims 17-20, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 1, the claim language recites a “system control processor manager”.  However, it appears that the system control processor manager would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system.  Software alone is directed to non-statutory subject matter.  Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection.  Claims 2-8 do not cure the deficiencies of the claim on which they depend.

Claims 1-3, 8-11, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “obtain a composition request” and “initially allocate only a minimum number of resources.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “obtain a composition request” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “initially allocate…” in the context of the claim encompasses the user manually performing the scheduling steps by performing a basic analysis.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2, 3, and 8 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2, 3, and 8 recite either further clarifications (as in claim 2’s description of the requirement and claim 3’s description of the resource) or further mental steps (such as claim 8’s presentation of an abstraction) which fail to make the claims any less abstract and thus are not additional to the abstract idea.  Claims 2, 3, and 8 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 9-11 and 16 are method claims with the same limitations as claim 1 and its dependents.  Thus, they are rejected for the same reasons.
Claims 17 and 18 are computer-readable medium claims with the same limitations as claim 1 and its dependents, only adding generic computer components performing the generic computer functions (“computer readable program code… executed by a computer processor”).  Thus, it is again rejected for the same reasons.
Claims 1-3, 8-11, and 16-18 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al (U.S. Pat. Pub. No. 2020/0218561 A1, hereinafter Lal) in view of Agarwal et al (U.S. Pat. Pub. No. 2003/0028642 A1, hereinafter Agarwal).
Lal was cited in the IDS filed on 01/28/2022.

As per claim 1, Lal teaches the limitations substantially as claimed, including a system control processor manager, the system control processor manager programmed to:
obtain a composition request for a composed information handling system of composed information handling systems, wherein the composition request comprises an operational instances requirement (Paragraph [0022], “the number of resources (e.g., capacity) for a workload domain is determined based on the redundancy, the CPU operating speed, the memory, the storage, the security, and/or the power requirements selected by a user. For example, more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options). In some such examples, the user-selected requirements may be based on an application that a user (e.g., an administrator) wishes to run using the workload domain. In some examples, resources are computing devices with set amounts of storage, memory, CPUs, etc. In some examples, resources are individual devices (e.g., hard drives, processors, memory chips, etc.)”); and
initially allocate instances of a resource based on the operational instances requirement to the composed information handling system, wherein at least one of the instances of the resource is provided by a first information handling system, wherein the first information handling system is operatively connected to the system control processor manager (Abstract, “An example apparatus includes a resource discoverer to determine whether a first bare metal server is available and a resource allocator to allocate virtual servers for a virtual server pool based on an availability of the virtual servers and, when the first bare metal server is available, allocate the first bare metal server for a bare metal server pool”).

Lal does not expressly teach that the allocation is only a minimum number of instances.

However, Agarwal teaches that the allocation is only a minimum number of instances (Paragraph [0170]).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Agarwal with those of Lal in order to allow for Lal’s manager to more efficiently use resources by only giving each allocation exactly what was needed, which could increase the number of users able to use the manager at any given time, thereby potentially increasing profits for its use.

As per claim 9, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 17, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 2, 3, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lam and Agarwal, as applied to claim 1 above, and further in view of Zhang et al (U.S. Pat. No. 8499066 B1, hereinafter Zhang).

As per claim 2, Lam and Agarwal do not expressly teach that the operational instances requirement specifies a minimum number of the resource and a maximum number of the resource.

However, Zhang teaches that the operational instances requirement specifies a minimum number of the resource and a maximum number of the resource (Col. 26, Lines 20-33).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Zhang with those of Lam and Agarwal in order to allow for Lam’s and Agarwal’s manager to have more precise information about user needs when making allocation decisions, which could increase the accuracy of those decisions, thereby potentially increasing user satisfaction.

As per claim 3, Lam teaches that the resource is one selected from a group consisting of a hardware resource and a compute resource (Paragraph [0022]).

As per claims 10 and 11, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claim 18, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 4-7, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam and Agarwal, as applied to claim 1 above, and further in view of Byskal et al (U.S. Pat. No. 10994198 B1, hereinafter Byskal).

As per claim 4, Lam and Agarwal do not expressly teach that initially allocating the resource comprises send a bid request to a system control processor to each of the information handling systems and obtain at least a bid response from the first information handling system of the information handling systems, wherein the at least the bid response specifies that the first information handling system offers the minimum number of instances of the resource.

However Byskal teaches that initially allocating the resource comprises send a bid request to a system control processor to each of the information handling systems and obtain at least a bid response from the first information handling system of the information handling systems, wherein the at least the bid response specifies that the first information handling system offers the minimum number of instances of the resource (Col. 21, Lines 40-65).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Byskal with those of Lam and Agarwal, in order to allow for Lam’s and Agarwal’s manager to have knowledge of all potential user needs when making an allocation decision, which could increase the efficiency of allocation.

As per claim 5, Byskal teaches that the minimum number of instances of the resource are allocated from the first information handling system based on the bid response (Col. 21, Lines 40-65).

As per claim 6, Lam and Agarwal do not expressly teach after initially allocating the minimum number of instances of the resource perform a first monitoring of the composed information handling system to identify a resource use state, make a first determination that the resource use state indicates that additional instance of the resource is needed for the composed information handling system, and based on the first determination, allocate additional instances of the resource to the composed information handling system up to a maximum number of instances of the resource as specified in the operational instances requirement.

However, Zhang teaches after initially allocating the minimum number of instances of the resource perform a first monitoring of the composed information handling system to identify a resource use state, make a first determination that the resource use state indicates that additional instance of the resource is needed for the composed information handling system, and based on the first determination, allocate additional instances of the resource to the composed information handling system up to a maximum number of instances of the resource as specified in the operational instances requirement (Figure 4, Elements 460 and 477).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Byskal with those of Lam and Agarwal, in order to allow for Lam’s and Agarwal’s manager to have knowledge of all potential user needs when making an allocation decision, which could increase the efficiency of allocation.

As per claim 7, Zhang teaches after allocating the additional instances of the resource perform a second monitoring of the composed information handling system identify a second resource use state, make a second determination that the second resource use state indicates that secondary additional resources are needed for the composed information handling system, and based on the second determination: make a third determination that the secondary additional resources exceed the maximum number of instances of the resource as specified in the operational instances requirement, and based on the third determination, notify an entity of potential excessive usage of the composed information handling system (Figure 4 shows repetition of the same monitoring and modification processes multiple times).

As per claims 12-15, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 19 and 20, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196